Determination of the State Liquor Authority finding the petitioner in violation of section 65 of the Alcoholic Beverage Control Law, and suspending petitioner’s restaurant liquor license for 20 days, 10 days to be suspended forthwith, and the 10 day balance of the penalty to be temporarily deferred, unanimously modified, on the law, on the facts, and in the exercise of discretion, to annul the 10 day suspension to be served forthwith, and to limit the punishment to 10 days to be temporarily deferred, without costs or disbursements to either party. We confirm the Authority’s finding that the petitioner “ sold, delivered or gave away, or permitted to be sold, delivered or given away, alcoholic beverages to a minor and/or minors actually or apparently under the age of eighteen years on June 6, 1964.” However, the record does not show any prior violation committed by the petitioner since it was first granted a restaurant liquor license on May 21, 1958, and it being conceded on oral argument that there has been no prior violation, a suspension of 10 days to be temporarily deferred is adequate in the circumstances. Concur — Botein, P. J., Breitel, Rabin and McNally, JJ.